DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 5/11/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11057146 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant's arguments filed 5/11/22 have been fully considered but they are not persuasive. 
	The applicant argues regarding the 112 rejection of claim 2, 9, and 16 that “The present Application states in paragraph [0055] "Here, the supervised sections are visible to the OADM terminal and associated shelf processor 110, i.e., the fault is not in the foreign-controlled optical network 40, and the proper alarms are raised at the faulted locations in the supervised sections for debugging purposes (208) and the process 200 ends (210)." Thus, the limitations of Claim 2 are consistent with the Specification of the present Application, wherein the process includes checking if there is an optical line fault or common equipment fault detected for any of the supervised sections within the faulted path (i.e., including a non-foreign controlled optical link).”
	However, the examiner respectfully disagrees. As shown in Fig. 7, the step of “determining if an optical fault exists on a non-foreign controlled optical link associated with one of the at least one channel and the part of the spectrum” as required by Claim 2 corresponds to the step 206 while the step of “raising an indication of fault for the non-foreign controlled optical link” as required by Claim 2 corresponds to step 208. However, the independent claim 1 recites the step of “receiving a second power snapshot from the receiving end of the foreign controlled link” corresponding to step 212 and the step of “correlating the second power snapshot with the first power snapshot” which corresponds to the step 214. Because the independent claim 1 is not written as a conditional limitation, you cannot also claim the step 208 of “raise fault alarms at the location of fault of the supervised section.” That is, dependent claim 2 is requiring that both the step of 212 and step of 208 be performed. But, it is clear from Fig. 7, the step of 206 is an “either or” process. Thus, claim 2 cannot be combined with claim 1. That is, since the applicant has chosen to claim the path of step 212 in claim 1, the applicant cannot also claim the step 208. That would be inconsistent with the description of Fig. 7.
	Regarding the 112 rejection of claims 4, 11, and 18, the applicant argues that “The present Application discloses in paragraph [0013] ‘The stored power snapshot and the current power snapshot can be compared through a cross-correlation. Responsive to the fault on one or more virtual sections, the foreign- controlled optical network can be configured to re-route channels based on the fault, and wherein the memory storing instructions that, when executed, can further cause the shelf processor to rediscover the re-routed channels based on the comparing.’ And in paragraph [0058], the steps involved in detecting the re-routing performed by foreign branching units are disclosed. Additionally, an example is disclosed in paragraph [0062].”
	However, the examiner respectfully disagrees. Claim 4 requires “detecting the re-routing performed by foreign branching units based on the correlating of the second power snapshot with the first power snapshot.” Contrary to what the applicant asserts, the paragraph 13 does not describe how the applicant has achieved the desired result of “detecting the re-routing performed by foreign branching units based on the correlating of the second power snapshot with the first power snapshot.” The paragraph does not provide any explanation as to how one can detect that the re-routing is performed by foreign branching units based on the correlation of the first and second power snapshot. Furthermore, the paragraph does not provide any explanation as to how the same first and the second power snapshots that are correlated to determine if the fault alarm as described in claim 1 is now used to determine the re-routing performed by foreign branching units. Para. 58 nor Para. 62 provides the adequate explanation.
	While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) en banc. The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).
	In the present instance, the claim limitation defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved.
	The written description requirement under 112(a) is not satisfied by stating that one of ordinary skill in the art could device an algorithm to perform the specialized programmed functions. For written description, the specifications filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. An original claim may lack written description when the claim defines the invention in functional language specifying a desired result but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 4, 9, 11, 16, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 2 requires “further comprising determining if an optical fault exists on a non-foreign controlled optical link associated with one of the at least one channel and the part of the spectrum; and raising an indication of fault for the non-foreign controlled optical link.” However, this limitation cannot be combined with claim 1 which claim 2 depends on. Now, it should be noted that Claim 1 is not conditional limitations. According to Fig. 7, in step 206, it is determined whether the optical fault detected is in non-foreign or supervised optical link. However, this is an “either or” process. You cannot perform the steps when the fault is in the non-foreign optical link at the same time when the fault is in the supervised sections. The attempt to combine both processes would be contradictory to the disclosed specification. 
Claim 4 requires “detecting the re-routing performed by foreign branching units based on the correlating of the second power snapshot with the first power snapshot.” However, the specification does not provide an adequate explanation as to how this step is performed. More specifically, Para. 41 discloses that “The process 150 includes detecting the re-routing of the faulted channels to a far-end nodal degree performed by the foreign branching units (156). Again, this detection is performed by the shelf processor 110 analyzing data from the optical spectrum monitor 26.” However, this description does not provide any explanation how the second snapshot aid in detecting the re-routing performed by foreign branching units. What are the steps involved in order to accomplish the claimed limitation? A patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.
	While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) en banc. The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).
	In the present instance, the claim limitation defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved.
	The written description requirement under 112(a) is not satisfied by stating that one of ordinary skill in the art could device an algorithm to perform the specialized programmed functions. For written description, the specifications filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. An original claim may lack written description when the claim defines the invention in functional language specifying a desired result but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient).
Claim 9 requires “further causes the processor to determine if an optical fault exists on a non-foreign controlled optical link associated with one of the at least one channel and the part of the spectrum, and raising an indication of fault for the non-foreign controlled optical link.” However, this limitation cannot be combined with claim 8 which claim 9 depends on. Now, it should be noted that Claim 8 is not conditional limitations. According to Fig. 7, in step 206, it is determined whether the optical fault detected is in non-foreign or supervised optical link. However, this is an “either or” process. You cannot perform the steps when the fault is in the non-foreign optical link at the same time when the fault is in the supervised sections. The attempt to combine both processes would be contradictory to the disclosed specification. 
Claim 11 requires “detect the re-routing performed by foreign branching units based on the correlating of the second power snapshot with the first power snapshot.” However, the specification does not provide an adequate explanation as to how this step is performed. More specifically, Para. 41 discloses that “The process 150 includes detecting the re-routing of the faulted channels to a far-end nodal degree performed by the foreign branching units (156). Again, this detection is performed by the shelf processor 110 analyzing data from the optical spectrum monitor 26.” However, this description does not provide any explanation how the second snapshot aid in detecting the re-routing performed by foreign branching units. What are the steps involved in order to accomplish the claimed limitation? A patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.
	While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) en banc. The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).
	In the present instance, the claim limitation defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved.
	The written description requirement under 112(a) is not satisfied by stating that one of ordinary skill in the art could device an algorithm to perform the specialized programmed functions. For written description, the specifications filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. An original claim may lack written description when the claim defines the invention in functional language specifying a desired result but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient).
Claim 16 requires “the steps further include determining if an optical fault exists on a non-foreign controlled optical link associated with one of the at least one channel and the part of the spectrum; and raising an indication of fault for the non-foreign controlled optical link.” However, this limitation cannot be combined with claim 15 which claim 16 depends on. Now, it should be noted that Claim 15 is not conditional limitations. According to Fig. 7, in step 206, it is determined whether the optical fault detected is in non-foreign or supervised optical link. However, this is an “either or” process. You cannot perform the steps when the fault is in the non-foreign optical link at the same time when the fault is in the supervised sections. The attempt to combine both processes would be contradictory to the disclosed specification. 
Claim 18 requires “detecting the re-routing performed by foreign branching units based on the correlation of the second power snapshot with the first power snapshot.” However, the specification does not provide an adequate explanation as to how this step is performed. More specifically, Para. 41 discloses that “The process 150 includes detecting the re-routing of the faulted channels to a far-end nodal degree performed by the foreign branching units (156). Again, this detection is performed by the shelf processor 110 analyzing data from the optical spectrum monitor 26.” However, this description does not provide any explanation how the second snapshot aid in detecting the re-routing performed by foreign branching units. What are the steps involved in order to accomplish the claimed limitation? A patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.
	While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) en banc. The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).
	In the present instance, the claim limitation defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved.
	The written description requirement under 112(a) is not satisfied by stating that one of ordinary skill in the art could device an algorithm to perform the specialized programmed functions. For written description, the specifications filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. An original claim may lack written description when the claim defines the invention in functional language specifying a desired result but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient).
Allowable Subject Matter
Claims 1, 3, 5-8, 10, 12-15, 17, and 19-20 are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAI M LEE whose telephone number is (571)272-5870. The examiner can normally be reached M-F 9:5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571) 272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAI M LEE/Examiner, Art Unit 2636